Citation Nr: 0733130	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  00-25 091	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 1999 rating action that denied service connection 
for bilateral hearing loss.  

By decision of May 2001, the Board denied service connection 
for bilateral hearing loss.  The veteran appealed the denial 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
July 2003 Order, the Court vacated that portion of the 
Board's May 2001 decision that denied service connection for 
bilateral hearing loss, and remanded the matter to the Board 
for further development and readjudication.

By decision of April 2004, the Board reopened the claim for 
service connection for bilateral hearing loss on the basis of 
new and material evidence, and remanded the underlying claim 
for service connection to the RO for further development of 
the evidence, due process development, and readjudication on 
the merits on the basis of a de novo review of the entire 
evidence of record.

By decision of August 2005, the Board denied service 
connection for bilateral hearing loss.  The veteran again 
appealed the denial to the Court, which by June 2006 Order 
vacated the Board's 2005 decision and remanded the matter to 
the Board for compliance with instructions contained in a 
June 2006 Joint Motion of the Appellant and the VA Secretary.  

By decision of December 2006, the Board again denied service 
connection for bilateral hearing loss.  The veteran appealed 
the denial to the Court, which by June 2007 Order vacated the 
Board's 2006 decision and remanded the matter to the Board 
for compliance with instructions contained in a May 2007 
Joint Motion of the Appellant and the VA Secretary.  

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's June 
2007 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

In the May 2007 Joint Motion, the parties noted that the July 
2004 VA examination failed to address the veteran's 
contention that his hearing loss was related to the jaundice 
and Weil's disease diagnosed in military service, and 
requested a new VA examination to resolve this matter.  The 
Board notes that in a March 2000 medical report, W. Steiner, 
M.D., noted that the veteran had a febrile episode of 
undetermined etiology in military service, and commented that 
he currently had severe hearing loss with poor discrimination 
that went along with a form of acoustic nerve disorder 
trauma, and that a typical noise-induced loss pattern was not 
present.  In a February 2004 medical report, V. Mersol, M.D., 
noted the veteran's history of intermittent tinnitus 
especially after a major bout of jaundice in military 
service, at which time he ran a high fever and experienced 
hair loss.  Under the circumstances, the Board finds that 
this case must be remanded to the RO to obtain a VA 
otolaryngological examination to resolve the service 
connection issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of the notice of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession, 
and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 .  
This should include obtaining copies of all records of his 
treatment and evaluation for hearing loss up to the present 
time by Drs. Steiner and Mersol.            

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his attorney a letter requesting him to 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional pertinent evidence 
that is not currently of record.  This 
should include authorization to obtain 
copies of all records of his treatment 
and evaluation for hearing loss up to the 
present time by William Steiner, M.D., 
1611 South Green Road, Suite 260, South 
Euclid, Ohio 44121; and by Valentin F. 
Mersol, M.D., Cleveland Ear, Nose, 
Throat, & Allergy Center, Inc., Meridia 
Medical Office Building, 6770 Mayfield 
Road, #210, Mayfield Heights, Ohio 44124.             

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, cited to above, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  This should 
include obtaining copies of all records 
of the veteran's treatment and evaluation 
for hearing loss up to the present time 
by Drs. Steiner and Mersol.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA 
otolaryngological examination by a 
physician to determine the etiology of 
his hearing loss.  The entire claims 
folder must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that the 
veteran's hearing loss had its onset 
during military service or is otherwise 
related thereto, to specifically include 
the epidemic jaundice and Weil's disease 
diagnosed in August 1943.  In reaching 
these determinations, the doctor should 
review and address the service and post-
service medical records, to include the 
abovementioned August 1943 service 
medical record,  Dr. Steiner's March 2000 
medical report,       Dr. Mersol's 
February 2004 medical report, and the   
July 2004 VA audiological examination 
report. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

